               Case 1:18-cr-00373-RJS Document 719 Filed 09/09/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA



         -v-                                                        No. 18-cr-373-1 (RJS)
                                                                          ORDER
TYSHAWN BURGESS, et al.,


                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On September 8, 2020, the Court received an 88-page handwritten letter from Defendant Burgess

making numerous factual assertions concerning the narcotics conspiracy alleged in the indictment. Because

Burgess is represented by counsel, and because it is unclear from the letter whether copies have been provided

to defense counsel, the Court will provide an electronic copy to counsel of record, Lorarine Gauli-Rufo and

Samuel Coe. IT IS HEREBY ORDERED THAT, after reviewing the letter, defense counsel shall make a

written submission no later than September 16, 2020 apprising the Court as to whether and how Defendant

Burgess intends to utilize this document at his October 15, 2020 Fatico hearing.

SO ORDERED.

Dated:           September 9, 2020
                 New York, New York
                                                         ___________________________
                                                         RICHARD J. SULLIVAN
                                                         UNITED STATES CIRCUIT JUDGE
                                                         Sitting by Designation
